        Case 19-46230           Doc 27 Filed 10/08/20 Entered 10/09/20 00:05:34                        Imaged
                                      Certificate of Notice Pg 1 of 4


                                     UNITED STATES BANKRUPTCY COURT
                                           Eastern District of Missouri
                                        Thomas F. Eagleton U.S. Courthouse
                                       111 South Tenth Street, Fourth Floor
                                               St. Louis, MO 63102


In re:                                                            Case No.: 19−46230 − A659
Michael Christopher Dean                                          Chapter: 7
Meredith Leigh Miller Dean
Debtor(s)



                                             DISCHARGE OF DEBTOR(S)


It appearing that the debtor(s) is/are entitled to a discharge,

IT IS ORDERED THAT:

The debtor(s) is/are granted a discharge under section 727 of title 11, United States Code, (the Bankruptcy Code).

The holder of any claim for unpaid pre−petition child support is entitled to have the Trustee provide such creditor
with notice of the creditor's right to use the services of the state child support enforcement agency and supply such
creditor with the address and telephone number of the state child support enforcement agency and an explanation of
the creditor's rights to payment in the bankruptcy case. Any creditor may request such notice and information by
writing the Trustee. Such creditor is further entitled to have the Trustee provide the creditor with (i) notice of the
granting of the discharge, (ii) any last known address of the debtor, (iii) the debtor's most recent employer, and (iv)
information concerning other claims on which the debtor may be liable following the discharge. Failure to request
such information from the Trustee shall be a waiver of the right to receive such notice from the Trustee.


                                                                  BY THE COURT



                                                                  U. S. Bankruptcy Judge




Dated: 7/7/20
St. Louis, Missouri
Rev. 12/17 3180




                      SEE PAGE 2 OF THIS ORDER FOR IMPORTANT INFORMATION.
        Case 19-46230           Doc 27 Filed 10/08/20 Entered 10/09/20 00:05:34                        Imaged
                                      Certificate of Notice Pg 2 of 4

                                EXPLANATION OF BANKRUPTCY DISCHARGE
                                         IN A CHAPTER 7 CASE

      This court order is not a dismissal of the case and it does not determine how much money, if any, the trustee
will pay to creditors.
Collection of Discharged Debts Prohibited
      The discharge prohibits any attempt to collect from the debtor a debt that has been discharged. For example, a
creditor is not permitted to contact a debtor by mail, phone, or otherwise, to file or continue a lawsuit, to attach wages
or other property, or to take any other action to collect a discharged debt from the debtors. [In a case involving
community property: There are also special rules that protect certain community property owned by the debtor's
spouse, even if that spouse did not file a bankruptcy case.] A creditor who violates this order can be required to pay
damages and attorney's fees to the debtor.

      However, a creditor may have the right to enforce a valid lien, such as a mortgage or security interest, against
the debtors' property after the bankruptcy, if that lien was not avoided or eliminated in the bankruptcy case. This
discharge does not stop creditors from collecting from anyone else who is also liable on the debt, such as an insurance
company or a person who cosigned or guaranteed a loan. Also, a debtor may voluntarily pay any debt that has been
discharged.
Debts That are Discharged
       The chapter 7 discharge order eliminates a debtor's legal obligation to pay a debt that is discharged. Most, but
not all, types of debts are discharged if the debt existed on the date the bankruptcy case was filed. (If this case was
begun under a different chapter of the Bankruptcy Code and converted to chapter 7, the discharge applies to debts
owed when the bankruptcy case was converted.)

Debts that are Not Discharged.

     Some of the common types of debts which are not discharged in a chapter 7 bankruptcy case are:

     a. Debts for most taxes;

     b. Debts incurred to pay nondischargeable taxes applicable only to cases filed after October 17, 2005;

     c. Debts that are domestic support obligations applicable only to cases filed after October 17, 2005;

     d. Debts for most student loans;

     e. Debts for most fines, penalties, forfeitures, or criminal restitution obligations;

     f. Debts for most personal injuries or death caused by the debtor's operation of a motor vehicle while
     intoxicated;

     g. Some debts which were not properly listed by the debtors in time to permit the creditor to file a proof of
     claim, if required, or file a timely request to determine dischargeability;

     h. Debts that the bankruptcy court specifically has decided or will decide in this bankruptcy case are not
     discharged;
     i. Debts for which the debtor has given up the discharge protections by signing a reaffirmation agreement in
     compliance with the Bankruptcy Code requirements for reaffirmation of debts.

     j. Debts owed to certain pension, profit sharing, stock bonus, other retirement plans, or to the Thrift Savings
     Plan for federal employees for certain types of loans from these plans applicable only to cases filed after
     October 17, 2005.


       This information is only a general summary of the bankruptcy discharge. There are exceptions to these
general rules. Because the law is complicated, you may want to consult an attorney to determine the exact
effect of the discharge in this case.
               Case 19-46230                  Doc 27 Filed 10/08/20 Entered 10/09/20 00:05:34                                             Imaged
                                                    Certificate of Notice Pg 3 of 4
                                                               United States Bankruptcy Court
                                                                Eastern District of Missouri
In re:                                                                                                                  Case No. 19-46230-kss
Michael Christopher Dean                                                                                                Chapter 7
Meredith Leigh Miller Dean
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 0865-4                                                   User: admin                                                                 Page 1 of 2
Date Rcvd: Oct 06, 2020                                                Form ID: pdfo2                                                             Total Noticed: 6
The following symbols are used throughout this certificate:
Symbol          Definition
+                 Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                  regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Oct 08, 2020:
Recip ID                   Recipient Name and Address
24888656               +   Amol Koldhekar, 660 Ralph McGill Blvd NE, #4222, Atlanta, GA 30312-1163
24888699               +   CardCash, 990 Cedarbridge Avenue, Brick, NJ 08723-4159
24888600               +   Giftcard Mart, 5201 Eden Ave, Suite 300, Minneapolis, MN 55436-2315
24888601               +   Raise Marketplace LLC, 36 S. Wabash Ave, Suite 425, Chicago, IL 60603-2901
24888598               +   RetailMeNot, 301 Congress Ave, Suite 700, Austin, TX 78701-2930
24888951               +   Ryan Chan, 7 Nollet Dr, Andover, MA 01810-6313

TOTAL: 6

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Oct 08, 2020                                            Signature:            /s/Joseph Speetjens




                                   CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on October 6, 2020 at the address(es) listed
below:
Name                               Email Address
Bryon E Hale
                                   on behalf of Debtor Meredith Leigh Miller Dean bhale@barklage-brett.com aflorian@barklage-brett.com

Bryon E Hale
                                   on behalf of Debtor Michael Christopher Dean bhale@barklage-brett.com aflorian@barklage-brett.com

Charles W Riske
                                   riske@cwrlaw.com MO30@ecfcbis.com
               Case 19-46230      Doc 27 Filed 10/08/20 Entered 10/09/20 00:05:34                  Imaged
                                        Certificate of Notice Pg 4 of 4
District/off: 0865-4                                     User: admin                                   Page 2 of 2
Date Rcvd: Oct 06, 2020                                  Form ID: pdfo2                               Total Noticed: 6
Charles W Riske
                          on behalf of Trustee Charles W Riske riske@cwrlaw.com MO30@ecfcbis.com

Office of US Trustee
                          USTPRegion13.SL.ECF@USDOJ.gov


TOTAL: 5
